Exhibit 10.20

 

Commercial Sublease

 

1.             Names. This sublease is made by 510 Development Corporation,
Sublandlord, and Hard Rock Hotel, Subtenant.

 

2.             Property Subleased. Sublandlord is subleasing to Subtenant, and
Subtenant is subleasing from Sublandlord the premises located at 510 N Robertson
Blvd. in the County of Los Angeles in the state of California .

 

3.             Original Lease

 

A. This subtenancy is subject to all the terms and conditions of the attached
Original Lease dated December 15, 2004 between Peter Morton, Landlord, and 510
Development Corporation, Tenant.

 

B. Except as specified in this sublease, Subtenant will perform and observe all
of the terms and conditions of the Original Lease as if Subtenant were named as
Tenant in the Original Lease. Subtenant will do nothing that will create a
breach by Sublandlord of any of the terms or conditions of the Original Lease.

 

4.             Term of Sublease. This sublease begins on September 1, 2005 and
ends on December 31, 2009.

 

5.             Rent. Subtenant will pay rent in advance on the first day of each
month. Subtenant’s first rent payment will be on September 1, 2005 in the amount
of $ 20,000. Subtenant will pay rent of $ 20,000 per month thereafter.

 

6.             Option to Extend Sublease. Not applicable.

 

7.             Security Deposit. Not applicable.

 

8.             Notices From Landlord. If Landlord notifies Subtenant of any
breach of the terms or conditions of the Original Lease that Subtenant is
obligated to perform, Subtenant will immediately notify Sublandlord in writing.
Subtenant will promptly cure any breach.

 

If Landlord notifies Sublandlord of any breach of the terms or conditions of the
Original Lease that Subtenant is obligated to perform, Sublandlord will
immediately notify Subtenant in writing. Subtenant will promptly cure any
breach.

 

1

--------------------------------------------------------------------------------


 

9.             Subletting and Assignment. Subtenant will not assign this
sublease or further sublet any part of the premises without the written consent
of both Sublandlord and Landlord. Sublandlord will not unreasonably withhold
such consent.

 

10.      Insurance

 

A.           Subtenant will indemnify Sublandlord and hold Sublandlord harmless
from all claims and liabilities arising because of Subtenant’s failure to meet
the terms of the sublease.

 

B.             Subtenant will carry public liability insurance; this insurance
policy will include Sublandlord and Landlord as additional insured parties. The
public liability coverage for personal injury will be in at least the following
amounts:

 

•                  $ 1,000,000 per occurrence.

 

•                  $ 2,000,000 in any one year.

 

C.             Subtenant will give Sublandlord a certificate of insurance for
all insurance policies that this sublease requires subtenant to obtain.

 

11.      Condition of Premises Subtenant accepts the premises in “as is”
condition. Sublandlord need not provide any repairs or improvements before the
lease term begins.

 

12.      Landlord’s Consent. This sublease will not be effective unless Landlord
signs the Landlord’s Consent attached to this sublease.

 

13.      Disputes

 

Mediation and Possible Litigation. If a dispute arises, the parties will try in
good faith to settle it through mediation conducted by a mediator to be mutually
selected.

 

The parties will share the costs of the mediator equally. Each party will
cooperate fully and fairly with the mediator and will attempt to reach a
mutually satisfactory compromise to the dispute. If the dispute is not resolved
within 30 days after it is referred to the mediator, either party may take the
matter to court.

 

14.      Additional Agreements. Not applicable.

 

15.      Entire Agreement. This is the entire agreement between the parties. It
replaces and

 

2

--------------------------------------------------------------------------------


 

supersedes any and all oral agreements between the parties, as well as any prior
writings.

 

16.      Successors and Assignees. This agreement binds and benefits the heirs,
successors, and assignees of the parties.

 

17.      Notices. All notices must be in writing. A notice may be delivered to a
party at the address that follows a party’s signature or to a new address that a
party designates in writing. A notice may be delivered:

 

(1) in person

 

(2) by certified mail, or

 

(3) by overnight courier.

 

18.      Governing Law. This agreement will be governed by and construed in
accordance with the laws of the state of  California.

 

19.      Counterparts. The parties may sign several identical counterparts of
this agreement. Any fully signed counterpart shall be treated as an original.

 

20.      Modification. This agreement may be modified only by a writing signed
by the party against whom such modification is sought to be enforced.

 

21.      Waiver. If one party waives any term or provision of this sublease at
any time, that waiver will be effective only for the specific instance and
specific purpose for which the waiver was given. If either party fails to
exercise or delays exercising any of its rights or remedies under this sublease,
that party retains the right to enforce that term or provision at a later time.

 

22.      Severability. If any court determines that any provision of this
agreement is invalid or unenforceable, any invalidity or unenforceability will
affect only that provision and will not make any other provision of this
agreement invalid or unenforceable, and shall be modified, amended, or limited
only to the extent necessary to render the provision valid and enforceable.

 

3

--------------------------------------------------------------------------------


 

Dated: August 15, 2005

 

SUBLANDLORD

 

Name of Business: 510 Development Corporation

 

a California Corporation

 

 

By:

/s/ Brian Ogaz

 

 

Printed Name: Brian Ogaz

 

Title: Vice President

 

Address:

510 N Robertson Blvd.

 

 

 

Los Angeles, California 90048

 

 

SUBTENANT

 

Name of Business: Hard Rock Hotel

 

a Nevada Corporation

 

 

By:

/s/ James D. Bowen

 

 

Printed Name: James D. Bowen

 

Title: Executive Vice President and Chief Financial Officer

 

Address:

4455 Paradise Road

 

 

 

Las Vegas, Nevada 89109

 

4

--------------------------------------------------------------------------------